                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

JEFFREY W. ENGLE, #2070022                       §
                                                 §
VS.                                              §            CIVIL ACTION NO. 4:18cv487
                                                 §
DIRECTOR, TDCJ-CID                               §

                                    ORDER OF DISMISSAL

        Petitioner Jeffrey W. Engle, an inmate confined in the Texas prison system, proceeding pro

se, brings this petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition was

referred to United States Magistrate Judge Kimberly C. Priest Johnson, who issued a Report and

Recommendation concluding that it should be denied because it is time-barred by the one year statute

of limitations. 28 U.S.C. § 2244(d)(1). Petitioner has filed objections.

        Petitioner is challenging his Denton County conviction for assault family violence enhanced.

On May 16, 2016, after a plea of guilty, he was sentenced to eight years of imprisonment. In

conjunction with his guilty plea, he signed plea papers including a waiver of appeal. The trial court

certified that he had no right to appeal. See Tex. R. App. P. 25.2(a)(2).

        Despite waiving his appeal, Petitioner filed a pro se notice of appeal, which was untimely,

on August 17, 2016. The Second Court of Appeals noted the trial court’s certification that Petitioner

had no right to appeal and dismissed the appeal for want of jurisdiction. Engle v. State, No. 02-16-

00321-CR (Tex. App. - Ft. Worth Sept. 22, 2016). Petitioner submitted a petition for discretionary

review. On January 18, 2017, the Texas Court of Criminal Appeals sent a letter to Petitioner

notifying him that the petition was not filed in a timely manner and no action would be taken on the

petition.


                                                 1
        Petitioner filed a post-conviction application for a writ of habeas corpus on August 27, 2017.

The Texas Court of Criminal Appeals denied the application without written order on findings of

the trial court without a hearing on April 11, 2018. The present petition was filed on July 4, 2018.

        Petitioner was sentenced on May 16, 2016. He did not timely file a notice of appeal; thus,

the conviction became final thirty days later. Egerton v. Cockrell, 334 F.3d 433, 435 (5th Cir. 2003);

Scott v. Johnson, 227 F.3d 260, 262 (5th Cir. 2000). The conviction became final on June 15, 2016.

The present petition was due no later than June 15, 2017, in the absence of tolling provisions. It was

not filed until July 4, 2018. The statutory tolling provisions specify that “[t]he time during which a

properly filed application for State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending shall not be counted toward any period of limitation.” 28

U.S.C. § 2244(d)(2). Petitioner did not file his state application for a writ of habeas corpus until

August 27, 2017. By then, the present petition was already time-barred. The pendency of the state

application did not effectively toll the statute of limitations. Petitioner has not shown that his petition

is saved by any other statutory tolling provision or equitable tolling provision; thus, the petition is

time-barred.

        In his objections, Petitioner mentions dates that are irrelevant to the resolution of the issue

of whether the petition is time-barred. For example, he focuses on the date the mandate was issued

by the Second Court of Appeals. The Fifth Circuit has held that “the issuance of the mandate by the

state court of appeals is of no consequence for the purposes of § 2244(d)(1)(A).” Roberts v. Cockrell,

319 F.3d 690, 695 (5th Cir. 2003). He discusses issues surrounding the waiver of his appeal, but the

dispositive factor is that his conviction became final when the time for seeking further review

expired on June 15, 2016. Id. at 694-95. The present petition was due no later than June 15, 2017,


                                                    2
    but it was not filed until July 4, 2018. Petitioner has not shown that the petition is saved by statutory

    or equitable tolling; thus, it is time-barred.

            The Report of the Magistrate Judge, which contains her proposed findings of fact and

    recommendations for the disposition of such action, has been presented for consideration, and having

    made a de novo review of the objections raised by Petitioner to the Report, the Court is of the

    opinion that the findings and conclusions of the Magistrate Judge are correct and Petitioner’s

    objections are without merit. Therefore, the Court hereby adopts the findings and conclusions of the

    Magistrate Judge as the findings and conclusions of the Court.
.
            Accordingly, it is ORDERED that the petition for a writ of habeas corpus is DENIED and

    the case is DISMISSED with prejudice as time-barred. A certificate of appealability is DENIED.

    All motions not previously ruled on are hereby DENIED.

          SIGNED this 12th day of January, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                       3
